Allowance
Claims 1-3, 7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, though the prior art US Patent 8,090,679 (Zhuge) discloses a computer-implemented method of determining near real-time health of a web application [“systematically and objectively assessing the health of a web site, or other complex system” (Abstract)], comprising the steps of: 
receiving data relating to a plurality of parameters associated with network nodes implementing the web application [Users 20, Website 10 [FIG 1], “Reporter Web Interface (Client)” [FIG 1, 34], Customer 200, UCT 210, Client 320, Web Server 330 (FIG. 3)], 
the plurality of parameters comprising at least one parameter [“The domain (D) determines the set of metrics (M1, M2 . . . Mm) and the set of assessment parameters (or "angles") (A1, A2 . . . An). D=[[M1,M2, . . . ,Mm],[A1,A2, . . . ,An]]” (Col 6, Ln 51)]; 
determining a score for one or more parameters from the received data, wherein the score represents a measurable value relative to a predefined score of the parameter associated with each network node [“The method begins at step 702, where independent metrics with regard to web traffic analysis are identified (as discussed in greater detail above, these metrics may include page views (pv), unique users (uu), session counts (sc), and time spent (ts))” (Col 8, Ln 3) (FIG 8)];
assigning a parameter rating for each of the plurality of parameters by comparing determined scores in a multiple rating scale [“The method continues at step 704, where a set of assessment parameters (or "angles") are chosen. These assessment parameters can include, for example, absolute value (i.e., the metric value compared with its expectations), growth (i.e., a historical assessment), and peers (i.e., comparing the metric with peers and competitors)” (Col 8, Ln 8)];
determining a final rating for each of the exceptions, network anomalies, resource performance, and user experience from parameter ratings [“The Health Score for each identified metric, is then calculated in step 706. This calculation may be, for example, an average of the Health Score assessment for each assessment parameter (in which case the Health Score HS for the page views metric would be calculated” (Col 8, Ln 14)]; and 
automatically generating a score card for the health of the web application based on the final rating [“The final output, numeric or not, is defined as a function of scores from a set of metrics: S=F(S(M1),S(M2), . . . ,S(Mm))” (Col 6, Ln 62), “The overall Health Score is a composite metric based on the Health Score of these metrics. For this example, we simply use weighted average)” (Col 6, Ln 22), “Finally, the overall Health Score HS is calculated in step 708 as a weighted average (for example) of each Health Score calculated for each metric (i.e., the health score for page views (pv) is weighted W1, while the health score for unique users (uu) is weighted W2)” (Col 8, Ln 20)],
wherein generating the score card comprises applying a weight factor (“Model 1: Scoring Model,  The most straight forward implementation of the above system is a scoring model. For a system with i metrics and j assessment parameters: S=.SIGMA.Wi*S(Mi)/.SIGMA.Wi for all i S(M)=.SIGMA.S(M,Aj)/j for all j. Again, the score for each assessment parameter is determined differently for each model or model implementation. Also, different parameters, like weights, can be given to produce different sub-models” (Col 7, Ln 8), the overall Health Score HS is calculated in step 708 as a weighted average (for example) of each Health Score calculated for each metric (i.e., the health score for page views (pv) is weighted W1, while the health score for unique users (uu) is weighted W2)” (Col 8, Ln 20)]  Zhuge discloses a weight factor to various parameters where a later reference teaches the parameters claimed];
US Publication 2016/0217022 (Velipasaoglu) teaches wherein the multiple rating scale comprises a plurality of threshold levels for each parameter, the threshold levels corresponding to predetermined range of scores (“detection engine 118 detects anomalous performances referred to as anomalous instances or instances using threshold-based techniques to flag outliers. Such techniques can be parametric or non-parametric, including deviation outliers, order statistics, and Kolmogorov-Smirnov (KS) test. According to such an implementation, detection engine 118 detects anomalies by comparing values of extracted performance metrics with previously calculated current normal thresholds for the performance metrics. If the values are outside their performance metric's normal limits i.e. baseline, anomalies are detected and stored as anomalous instance data 102” [0042]); and 
US Publication 2015/0033084 (Sasturkar) teaches (“automation in network monitoring environments. Improved user experience” [0005], “FIG. 1 shows an example environment of correlating anomalies in a network” [0007], “The technology disclosed relates to correlating, ranking, and visualizing anomalies in a network” [0029], “Ranking engine 118 ranks detected anomalies into relative ordering based on different attributes of the anomalous performances such degrees of impact of the anomalous performances, percentage difference between the anomalous performances and corresponding baseline values, or duration of the anomalous performance, according to one implementation. In another implementation, anomalies are ranked dependent on the attributes of the resources on which they occurred. Examples of such attributes include visibility of the resources” [0046], “When the values of extracted performance metrics reach or exceed corresponding service level thresholds, service level exceptions are triggered” [0039]);
the prior art fails to teach or suggest the further inclusion of:
wherein the determined score for the at least one user experience parameter is obtained from the steps of: 
receiving response time of one or more end user devices, receiving user inputs for setting threshold response time; 
comparing the monitored response time with the threshold response time; 
determining a wow-count and a woe-count based on the comparison, wherein the woe-count indicates a number of times the monitored response time exceeds the threshold response time and the wow-count indicates the number of times the monitored response is less than the threshold response time, and 
determining a ratio for wow-counts to a total count, wherein the total count is the sum of wow-count and woe-count; and wherein the determined score for the at least one network anomaly parameter is obtained from the steps of: 
identifying one or more network anomalies occurring in the network; 
receiving number of transactions affected by the one or more network anomalies; and 
determining a percentage of number of transactions affected by the anomalies to the total number of transactions.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 9, though the prior art US Patent 8,090,679 (Zhuge) discloses a system comprising: 
one or more processing units (FIG 3, Application server 370, Web Server 330); a memory unit coupled to the one or more processing units (FIG 3, Data), wherein the memory unit comprises: 
a data reception module configured to receive data related to a plurality of parameters associated with network nodes implementing a web application [Users 20, Website 10 [FIG 1], “Reporter Web Interface (Client)” [FIG 1, 34], Customer 200, UCT 210, Client 320, Web Server 330 (FIG. 3)], the plurality of parameters comprising at least one parameter [“The domain (D) determines the set of metrics (M1, M2 . . . Mm) and the set of assessment parameters (or "angles") (A1, A2 . . . An). D=[[M1,M2, . . . ,Mm],[A1,A2, . . . ,An]]” (Col 6, Ln 51)]; 
a score computation module configured to determine scores associated with the one or more parameters, wherein the score represents a measurable value relative to a predefined score of the parameter associated with each network node [“The method begins at step 702, where independent metrics with regard to web traffic analysis are identified (as discussed in greater detail above, these metrics may include page views (pv), unique users (uu), session counts (sc), and time spent (ts))” (Col 8, Ln 3) (FIG 8)]; 
one or more rating modules configured to: assign a rating for each of the plurality of parameters by comparing determined scores in a multiple rating scale [“The method continues at step 704, where a set of assessment parameters (or "angles") are chosen. These assessment parameters can include, for example, absolute value (i.e., the metric value compared with its expectations), growth (i.e., a historical assessment), and peers (i.e., comparing the metric with peers and competitors)” (Col 8, Ln 8)];
determine a final rating for each of the exceptions, network anomalies, resource performance, and user experience from parameter ratings [“The Health Score for each identified metric, is then calculated in step 706. This calculation may be, for example, an average of the Health Score assessment for each assessment parameter (in which case the Health Score HS for the page views metric would be calculated” (Col 8, Ln 14)]; and 
an application health module configured to automatically generate a score card indicative of health of the web application at near real-time based on the final ratings [“The final output, numeric or not, is defined as a function of scores from a set of metrics: S=F(S(M1),S(M2), . . . ,S(Mm))” (Col 6, Ln 62), “The overall Health Score is a composite metric based on the Health Score of these metrics. For this example, we simply use weighted average)” (Col 6, Ln 22), “Finally, the overall Health Score HS is calculated in step 708 as a weighted average (for example) of each Health Score calculated for each metric (i.e., the health score for page views (pv) is weighted W1, while the health score for unique users (uu) is weighted W2)” (Col 8, Ln 20)];
wherein generating the score card comprises applying a weight factor (“Model 1: Scoring Model,  The most straight forward implementation of the above system is a scoring model. For a system with i metrics and j assessment parameters: S=.SIGMA.Wi*S(Mi)/.SIGMA.Wi for all i S(M)=.SIGMA.S(M,Aj)/j for all j. Again, the score for each assessment parameter is determined differently for each model or model implementation. Also, different parameters, like weights, can be given to produce different sub-models” (Col 7, Ln 8) Zhuge discloses a weight factor to various parameters where a later reference teaches the parameters claimed; 
US Publication 2016/0217022 (Velipasaoglu) teaches wherein the multiple rating scale comprises a plurality of threshold levels for each parameter, the threshold levels corresponding to predetermined range of scores (“detection engine 118 detects anomalous performances referred to as anomalous instances or instances using threshold-based techniques to flag outliers. Such techniques can be parametric or non-parametric, including deviation outliers, order statistics, and Kolmogorov-Smirnov (KS) test. According to such an implementation, detection engine 118 detects anomalies by comparing values of extracted performance metrics with previously calculated current normal thresholds for the performance metrics. If the values are outside their performance metric's normal limits i.e. baseline, anomalies are detected and stored as anomalous instance data 102” [0042]);
US Publication 2015/0033084 (Sasturkar) teaches (“automation in network monitoring environments. Improved user experience” [0005], “FIG. 1 shows an example environment of correlating anomalies in a network” [0007], “The technology disclosed relates to correlating, ranking, and visualizing anomalies in a network” [0029], “Ranking engine 118 ranks detected anomalies into relative ordering based on different attributes of the anomalous performances such degrees of impact of the anomalous performances, percentage difference between the anomalous performances and corresponding baseline values, or duration of the anomalous performance, according to one implementation. In another implementation, anomalies are ranked dependent on the attributes of the resources on which they occurred. Examples of such attributes include visibility of the resources” [0046], “When the values of extracted performance metrics reach or exceed corresponding service level thresholds, service level exceptions are triggered” [0039]); 
the prior art fails to teach or suggest the further inclusion of:
wherein the determined score for the at least one user experience parameter is obtained from the steps of: 
receiving response time of one or more end user devices, receiving user inputs for setting threshold response time; 
comparing the monitored response time with the threshold response time; 
determining a wow-count and a woe-count based on the comparison, wherein the woe-count indicates a number of times the monitored response time exceeds the threshold response time and the wow-count indicates the number of times the monitored response is less than the threshold response time, and 
determining a ratio for wow-counts to a total count, wherein the total count is the sum of wow-count and woe-count; and wherein the determined score for the at least one network anomaly parameter is obtained from the steps of: 
identifying one or more network anomalies occurring in the network; 
receiving number of transactions affected by the one or more network anomalies; and 
determining a percentage of number of transactions affected by the anomalies to the total number of transactions.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857